File No: 333-167068 As filed with the U.S. Securities and Exchange Commission on June 23, 2010 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. ( 1 ) Post-Effective Amendment No. ( ) (Check appropriate box or boxes) FRANKLIN NEW YORK TAX-FREE INCOME FUND (Exact Name of Registrant as Specified in Charter) Registrant's Area Code and Telephone Number (650) 312-2000 ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Number, Street, City, State, Zip Code) CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service) (Number and Street) (City)(State)(Zip Code) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A and Class C shares of beneficial interest, with no par value, of Franklin New York Tax-Free Income Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), shall determine. Franklin NEW YORK INSURED TAX-FREE INCOME Fund IMPORTANT SHAREHOLDER INFORMATION The enclosed Prospectus/Information Statement is being provided to inform you that on or about [August 27], 2010, Franklin New York Insured Tax-Free Income Fund (“NY
